884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE FARM FIRE AND CASUALTY COMPANY, Plaintiff-Appellee,v.Ronald W. HIERMER, Defendant-Appellant,The Cincinnati Insurance Company, Defendant-Appellee.
No. 88-4075.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1989.

Before KENNEDY and KRUPANSKY, Circuit Judges and WENDELL A. MILES, Senior District Judge.1
PER CURIAM:


1
This is an insurer duty-to-defend diversity case.  Defendant-appellant, Ronald Hiermer, appeals the District Court's summary judgment for plaintiff-appellee, State Farm Fire & Casualty Company [State Farm], and for defendant-appellee, The Cincinnati Insurance Company [CIC].  "It is not the policy or practice of this court, in reviewing cases on appeal where a district court has rendered a comprehensive opinion with which we find ourselves in full agreement, to rewrite such an opinion and, in a sense, to deprive the trial court of the credit of its careful consideration of the issues and arguments, and complete determination of the cause...."  Patrol Valve Co. v. Robertshaw-Fulton Controls Co., 210 F.2d 146, 147-48 (6th Cir.1954);  Stephenson v. Duriron Company, 428 F.2d 387, 392 (6th Cir.1970).  We concur in the District Court's opinion, and are particularly persuaded that the "business pursuits" exclusion clauses in State Farm's homeowners and CIC's umbrella insurance policies apply in light of Hiermer's cross-claim for indemnity in the underlying suit, Penn v. Rockwell International Corp. & Hiermer, No. C-2-86-992 (S.D.Ohio, Holschuh, J.), which states, "All of [plaintiff Penn's] allegations occurred while Defendant Hiermer was working within the course and scope of his employment with Defendant Rockwell."    JA 61 (emphasis added).


2
AFFIRMED.



1
 The Honorable Wendell A. Miles, Senior District Judge for the Western District of Michigan, sitting by designation